DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-20 as filed on 30 March 2018 were examined and rejected in an office action mailed on 10 January 2020.  Applicant responded on 10 April 2020.  Claims 1-20 were examined and rejected in an Office action mailed on 23 July 2020.  Applicant responded on 23 October 2020 by filing an RCE as well as cancelling claims 2, 6, 12 and 17.  Claims 1, 3-5, 7-11, 13-16 and 18-20 were examined in an Office action mailed on 8 March 2021.  Applicant responded on 8 June 2021.
Claims 1, 3-5, 7-11, 13-16 and 18-20 are examined herein.

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Withdrawal of Objections and Rejections
3.	As confirmed by the interview of 20 May 2021, claim 9 should not have been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
4.	The objections to claims 5, 8-9 and 15 are withdrawn in view of Applicant’s amendments to the claims.
The rejection of claim 16 under 35 USC 112(b) is withdrawn in view of Applicant’s amendments to the claim.
5.	The rejection of claim 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement regarding new matter is withdrawn in view of Applicant’s amendments to the claim.

Any rejection or objection applying to a cancelled claim is rendered moot in view of the claim’s cancellation.

Claim Objections
6.	Claims 1, 9 and 15 are objected to because of the following informality.
Claims 1, 9 and 15 are objected to because they recite the limitation “a portion of a maize B chromosome sequence” prior to a Markush group of SEQ ID NOs.  The limitation is redundant since the specification establishes that the recited sequences are, or at least appear to be, ‘portions of a maize B chromosome.’
Appropriate correction is requested.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action mailed 8 March 2021 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed 8 June 2021.  Applicant’s arguments have been fully considered but are not persuasive.
Claim 1 is drawn to a recombinant maize B chromosome comprising at least one DNA of interest inserted into a target locus a nucleic acid sequence having at least 90% sequence identity to a portion of a maize B chromosome sequence selected from a large Markush of sequences or at least 90% identical to one of the sequences; claim 1 
Claim 1 recites characteristics of the starting material but not of the final product other than the claim requires a gene of interest inserted in a B chromosome.  Under the product-by-process analysis as required by MPEP § 2113, the final structure determines patentability.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
Therefore claim 1 reads an a gene of interest in a B chromosome but there is no requirement that the final composition, i.e. recombinant maize B chromosome, has a sequence at least 90% to one of the recited SEQ ID NOs.  DNA sequences from maize B chromosomes were known in the prior art.  For example, see the art rejections infra.  Therefore there is no way to distinguish the claimed product from a product known in the prior art.  
Claims 1 and 3-5 are thus rejected because, in part, they are "reach through" claims.  Applicant is describing a composition by reciting the characteristics of the starting material.  
In "reach through" claims, the specification may describe a starting material and at least one method step, however, there is inadequate description of the resulting product that are claimed, and the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus.  See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004).  Although the recited SEQ ID NOs appear to be free of the prior art, an identifiable portion of such identifying sequences is not required to be present in the final claimed composition
Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."  Id., 984 F.2d at 1568, 25 USPQ2d at 1406.  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F. 3d at 1569, 43 USPQ2d at 1406.
Therefore Applicant fails to provide adequate written description for the claimed invention.  Applicant is claiming a large genus of maize B chromosomes with an inserted transgene.  Applicant fails to provide a means of identifying the compositions.  
Applicant’s Arguments & Response
Applicant traverses the rejection of record.  Response, pp. 10-11.  Applicant reviews case law.  Id.  Applicant alleges that “[o]ne of ordinary skill in the art would be able to readily determine if a DNA of interest was inserted into one of the recited target site sequences using nothing more than a routine pairwise comparison (e.g., pairwise BLAST™).”  Id. 
Applicant’s allegation is simply not true.  Applicant’s claimed composition BEGINS with one of many recited SEQ ID NOs, but that is merely the starting material  If a DNA sequence of interest, e.g. encoding a protein gene, is inserted into the middle of one of the recited sequences, it would no longer comprise a sequence at least 90% sequence identical to the recited sequence.  In fact, none of the recited sequences are required to be present in the final, claimed product.  Applicant fails to respond to the product-by-process analysis set forth in the prior Office action and required by the MPEP.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chomet et al., US Patent Publication No. 2014/0283166 A1, published 18 September 2014.
Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action mailed 8 March 2021 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed 8 June 2021.  Applicant’s arguments have been fully considered but are not persuasive.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is drawn to a recombinant maize B chromosome comprising at least one DNA of interest inserted into a target locus a nucleic acid sequence having at least 90% sequence identity to a portion of a maize B chromosome sequence selected from a large Markush of sequences or at least 90% identical to one of the sequences; claim 1 also requires that the DNA of interest encodes a protein or an RNAi.  The recited SEQ ID NOs appear to each be free of the prior art.  The inserted DNA of interest is not defined at all.  
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
Therefore claim 1 reads an a gene of interest in a B chromosome but there is no requirement that the final composition, i.e. recombinant maize B chromosome, has a sequence at least 90% to one of the recited SEQ ID NOs.  
Therefore there is no way to distinguish the claimed product from a product known in the prior art.  As seen in the alignment below, sequences with a high degree of sequence identity to the recited SEQ ID NOs are known in the prior art – a fragment of SEQ ID NO:564 is well over 90% sequence-identical to a prior art sequence.
Claim 1 reads, therefore, on a DNA of interest inserted adjacent to the sequence below, but Chomet et al. teaches inserting DNAs of interest into B chromosome sequences.  Therefore claim 1 reads on a genus of maize B chromosomes which may include a DNA of interest inserted next to the fragment of SEQ ID NO:564 as seen below.  Thus a sequence that is at least 90% sequence identical to SEQ ID NO:564 may have been present in the starting maize B chromosome prior to the insertion of the DNA of interest but only a fragment may be present after the insertion. 
Chomet et al. teaches creation of a transgenic maize B chromosome.  Chomet et al., claims 26 & 41-42 and paras. 0004, 0018 & 0021.  
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to create a B chromosome with gene of interest such as an insect resistance gene.  Given the level of skill in the art as of the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of success.  Therefore claim 1 is obvious.

Applicant’s Arguments & Response
Applicant traverses the rejection in the response filed on 8 June 2021.  Applicant reviews case law.  Response, pp. 11-12.  Applicant asserts that Chomet et al. does not teach each and every element recited in the currently amended claims.  Id., p. 12.
Applicant’s argument is not persuasive.  First, the crux of the rejection is the product-by-process analysis.  Applicant failed to respond to this analysis.  Second, no identifiable sequence is required to be present in the claimed composition.  The sequences are not required to be present in the final, claimed product.  The recited sequences are only required to be present in the starting material.  Highly similar sequences were known in the prior art.  In the end, claim 1 reads on a maize B chromosome with an inserted DNA of interest.  This is taught by Chomet et al. 

RESULT 1
GS504180/c
LOCUS       GS504180                1499 bp    DNA     linear   GSS 22-FEB-2013
DEFINITION  pCL26T-G3 CL-repeat PCR library Zea mays genomic clone pCL26T-G3,
            genomic survey sequence.
ACCESSION   GS504180
VERSION     GS504180.1
DBLINK      BioSample: SAMN00183760
KEYWORDS    GSS.
SOURCE      Zea mays
  ORGANISM  Zea mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (bases 1 to 1499)
  AUTHORS   Cheng,Y.-M.
  TITLE     Evolution of the heterochromatic regions on maize B long arm based
            on the sequence structure of CL-repeat variants
  JOURNAL   Chromosome Res. 18 (5), 605-619 (2010)
   PUBMED   20544269
COMMENT     Contact: Cheng Y.-M.
            Department of Agronomy
            National Chung Hsing University
            250 Kuo Kuang Rd, Taichung 402, Taiwan (ROC)
            Tel: 886-4-2284-0777
            Fax: 886-4-2287-4054
            Email: ymcheng@dragon.nchu.edu.tw
            Amplifying from tertiary trisomic of TB-10L26 by using the
            CL-repeat primers. B-position: DH1/DH2
            Insert Length: 1499   Std Error: 0.00
            Class: PCR fragment.
FEATURES             Location/Qualifiers
     source          1..1499
                     /organism="Zea mays"
                     /mol_type="genomic DNA"
                     /cultivar="L289"

                     /clone="pCL26T-G3"
                     /sex="hermaphrodite"
                     /clone_lib="SAMN00183760 CL-repeat PCR library"
                     /lab_host="DH5"
                     /note="Vector: pGEMT-easy; Insert DNAs of CL-repeat PCR
                     library were was amplified from maize B chromosome by
                     using the CL-repeat primers"

  Query Match             59.5%;  Score 1367.6;  DB 189;  Length 1499;
  Best Local Similarity   95.3%;  
  Matches 1452;  Conservative    0;  Mismatches   44;  Indels   28;  Gaps    3;

Qy         81 TTCTTGGTTATGGACAACAGTGCATGTTTTGAGGCCACTCAAAAAACAAGTATGGGACTC 140
              ||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||||
Db       1497 TTCTTGGTTATGGACAACAATGCATGTTTTGAGGCCACTCAAAAAACAAGTATGGGACTC 1438

Qy        141 ATGATATTTATTACAAAACAATTTAACCAAGGAAAATTATATAACAATTTGCTCTTTGCC 200
              |||||||||||||||||||||||||||||||||||||||||| |||||||||||||||||
Db       1437 ATGATATTTATTACAAAACAATTTAACCAAGGAAAATTATATTACAATTTGCTCTTTGCC 1378

Qy        201 AAACTGTAAACATCACTTGTTTGGGCATGTTATCTCATAAGATATGTGGAAAGATTTCAA 260
              ||| ||||| |||||||||||||||||||||||||||||||||||||||||||||||| |
Db       1377 AAATTGTAAGCATCACTTGTTTGGGCATGTTATCTCATAAGATATGTGGAAAGATTTCTA 1318

Qy        261 ATGTTTCATGGTTATGGACATTAATGTAAGTTTGAAGCGGTTCAAAGCCCTAAATGATGT 320
              ||||||||||||||||| ||||||||||||||||||| ||||||||||||||||||||||
Db       1317 ATGTTTCATGGTTATGGGCATTAATGTAAGTTTGAAGAGGTTCAAAGCCCTAAATGATGT 1258

Qy        321 AATGTTTAGAATGGTAGTTTTTACAAAACGACCCAACAAGGTTTCTCATCAAAGTTTTCG 380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1257 AATGTTTAGAATGGTAGTTTTTACAAAACGACCCAACAAGGTTTCTCATCAAAGTTTTCG 1198

Qy        381 CAATACACTGATTTGGGAGTGAAGGGTCATGATTTCGTGCATGTTTTCTCGAAAAGGTTA 440
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||| |||
Db       1197 CAATACACTGATTTGGGAGTGAAGGGTCATGATTTCGTGCATGTTTTCTCGAAAAGATTA 1138

Qy        441 TGTCATGAACCATGCGAAAACTTTGAAACTTTTTGAAGCCCTAAATTATGTGGTAGATTT 500
              ||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||||
Db       1137 TGTCATGAACCATGCGAAAACTTTGAAACTTTTCGAAGCCCTAAATTATGTGGTAGATTT 1078

Qy        501 ATAGAATGATCCAACATGTTGTTTCACATGCTCCACCAGCAACTAAAATTCAACACAATC 560
              ||||||||||||||||||||||||||||||||||||||| ||||||||||||||||    
Db       1077 ATAGAATGATCCAACATGTTGTTTCACATGCTCCACCAGGAACTAAAATTCAACAC---- 1022

Qy        561 AAAACATGAGTATGGGACCCACATAATTAAATGGTCGCATGTCGATTAAAGTTCAGTGTT 620
                                    ||||||| ||||||||||||||||||||||||| ||| 
Db       1021 ----------------------ATAATTAGATGGTCGCATGTCGATTAAAGTTCAATGTC 984

Qy        621 TTAAAGAAAGATGTAATTTTAAAAGTATTTGAATTGCAATATGCAAATTTTTCAAGATCA 680
              |||||||| ||||||||||||||||||||||||||||||||||||||||||||| ||| |
Db        983 TTAAAGAATGATGTAATTTTAAAAGTATTTGAATTGCAATATGCAAATTTTTCAGGATAA 924

Qy        681 ACTATTTTGCAGAGTTACGACCTCTATTAATGGAAAATAGTTAATGGAAGAAAAATTATA 740
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||| ||||
Db        923 ACTATTTTGCAGAGTTACGACCTCTATTAATGGAAAATAGTTAATGGAAGAAAAACTATA 864

Qy        741 TTTCCACTTCCATTACTCTTTTCTAAATGTCGTATTATAATACATACTTGTTTAGGCATG 800
              ||||||||| |||||||||||||||||||||||||| |||||||||||||||||||||||
Db        863 TTTCCACTTTCATTACTCTTTTCTAAATGTCGTATTGTAATACATACTTGTTTAGGCATG 804

Qy        801 TTACCTTAAAACATATATAATGCTATTTGCAATGTTCCTTAGTTGTGAACACATCAATCC 860
              ||||||||||||||||||| ||||||||| ||||||||||||||||||||||||||||||
Db        803 TTACCTTAAAACATATATAGTGCTATTTGTAATGTTCCTTAGTTGTGAACACATCAATCC 744

Qy        861 AAGTTTAGGGCACATCAAAACATTAGTATGGGACTAATGGGTATTAATTTTGTGCAAGTT 920
              ||||||||||||||||||||||| |||||||||||||||||||||||||||||| |||||
Db        743 AAGTTTAGGGCACATCAAAACATGAGTATGGGACTAATGGGTATTAATTTTGTGGAAGTT 684

Qy        921 TAATGCATGATATATCGATTTCTGATGTGCGTCAACTTCGAAGCATTTTGATGCCCTAAA 980
              |||||||||||||||| |||||||||||||||||||||||||||||||||||||||||||


Qy        981 TATTGTATTGTTTAGAAAGACAGCTTTTGCGGATGGACCCAACTTGTTGTTTTGCATGCA 1040
              ||||||||||||||||||||||| |||||||||||||||||||||||||||| |||||||
Db        623 TATTGTATTGTTTAGAAAGACAGTTTTTGCGGATGGACCCAACTTGTTGTTTCGCATGCA 564

Qy       1041 CCATAATTAATCCATGTACAAGGCAACCATAACATGAGTATGCGACCCTAGATTGTCGCA 1100
              ||||||||||||||||| |||| |||||||||||||||||||||||| ||||||||||||
Db        563 CCATAATTAATCCATGTTCAAGACAACCATAACATGAGTATGCGACCATAGATTGTCGCA 504

Qy       1101 TGCTAGCACTAGATTTGGTCATATGAAAGATGAGGTCACTCTAGAAGCGATTGAAGCATA 1160
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||| |
Db        503 TGCTAGCACTAGATTTGGTCATATGAAAGATGAGGTCACTCTAGAAGCGATTGAAGCAAA 444

Qy       1161 ACATGTAGATTATTTTCAGATCATCAATTTATTATTTGCGTGAGCTATCCAACATGTTGT 1220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        443 ACATGTAGATTATTTTCAGATCATCAATTTATTATTTGCGTGAGCTATCCAACATGTTGT 384

Qy       1221 TTCACATGCTTGATCATCAACCCAACTGCAAGACAACTTATAGCATGAGTTTGGGGCCCA 1280
              ||||||||||| ||||||||||||  ||||||||||| ||||||||||||||||||||||
Db        383 TTCACATGCTTCATCATCAACCCATTTGCAAGACAACCTATAGCATGAGTTTGGGGCCCA 324

Qy       1281 AGATATTAGATGTTCGAATGCTGGCACTAGAGTTTGTAGATATGAAGAATGAGGTAACTT 1340
              |||||||||||||||||||||||||||||||| |||||||||||||||||||||||||||
Db        323 AGATATTAGATGTTCGAATGCTGGCACTAGAGCTTGTAGATATGAAGAATGAGGTAACTT 264

Qy       1341 TGGAAATGTTTAAAGTGCAACATGTATATTTTTTGGATCGGTAATTTTCCGGAGTTGAGA 1400
              |||||||||||||||||||||||||||| |||||||||||||||||||||||||||||||
Db        263 TGGAAATGTTTAAAGTGCAACATGTATA-TTTTTGGATCGGTAATTTTCCGGAGTTGAGA 205

Qy       1401 GCTATATTTATGCAATCATGC-TTTTATTTCGGTCCATGTTTTAAGATACTTTGTTATTA 1459
              ||||||||||||||||||||| |||||||| |||||||||||||||||||||||||||||
Db        204 GCTATATTTATGCAATCATGCTTTTTATTTTGGTCCATGTTTTAAGATACTTTGTTATTA 145

Qy       1460 TTCTATTACAGTTATACCAATGATATTTATAACAAAAGAATGAAATATCGAAAAAATTTC 1519
              ||||||||||||||| ||||||||||||||||||||||||| |||||| ||||||| |||
Db        144 TTCTATTACAGTTATTCCAATGATATTTATAACAAAAGAATTAAATATAGAAAAAAATTC 85

Qy       1520 ATTTCAATTTTAATTACAATTTGCTTTATGCGAGACTATAAACAATACTAGTTTAGGCAT 1579
              ||| ||||||| ||||||||||||||||||| ||||||||||||||||||||||||||||
Db         84 ATTCCAATTTTCATTACAATTTGCTTTATGCAAGACTATAAACAATACTAGTTTAGGCAT 25

Qy       1580 GCTATGTTAAACCATATGTAGTGC 1603
              ||||| ||||||||||||||||||
Db         24 GCTATCTTAAACCATATGTAGTGC 1


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1, 3-5 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of copending Application No. 17/308,978 (‘978 Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented. 
As stated in the Office action mailed 8 March 2021, Chomet et al., US Patent Publication No. 2014/0283166 A1, application serial no. 14/209,731 forms the basis of the instant rejection under 35 USC 103.  Both Chomet et al.’s application and the instant application are assigned to Monsanto.  No double patenting rejection was made because the pending claims in this application differ in scope from the pending claims.  However, a notice of allowance was mailed on 18 February 2021 and a continuation application was filed, the ‘978 application, which generically claims transgenic maize B chromosomes.  Applicant’s filing of a continuation application necessitates the instant double patenting rejection.

Conclusion
10.	Claims 9-11, 13-14 and 18-20 are allowed.
Claims 9 and 15 are objected to but are otherwise allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RUSSELL T BOGGS/            Examiner, Art Unit 1663